Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 19, 2015

                                      No. 04-15-00294-CR

                                    Shauna Denay RIPLEY,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR0670
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER

       Appellant’s brief was due on July 17, 2015. See TEX. R. APP. P. 38.6(a). We granted
Appellant’s first motion for an extension of time to file the brief until August 17, 2015. On the
due date, Appellant filed a second motion for an extension of time to file the brief until October
16, 2015, for a total extension of ninety days.
      Appellant’s motion is GRANTED IN PART. Appellant must file the brief not later than
September 16, 2015. NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S
BRIEF WILL BE GRANTED.
        If Appellant fails to file the brief as ordered, we may abate this appeal and remand it to
the trial court for an abandonment hearing. See id. R. 38.8(b); Samaniego v. State, 952 S.W.2d
50, 52–53 (Tex. App.—San Antonio 1997, no pet.).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court